                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA

v.                                                Case No.   18mj143-01-LMC

JAMES SAMUELS


                                                                      AUSA: Bradley Kavanaugh
                                                         Defense Atty.: Allison McKinsey English

JUDGE:                   Lajuana M. Counts            DATE/TIME:             10/11/2018
                         U. S. Magistrate Judge                              1:30pm-1:45pm
                                                                             1:53pm-1:56pm
DEPUTY CLERK             Traci Chorny                 TAPE/REPORTER          FTR/tc
INTERPRETER                                           PRETRIAL/PROB:         Tanis Humig

                                        Clerk's Minutes
                        DETENTION AND PRELIMINARY HEARING

DETENTION HEARING: Parties appear in person and with counsel ready to proceed on
government's motion for pretrial detention.

(x)    Parties stipulate to the factual contents of the Pretrial Services Report as being the direct
       testimony of Pretrial Services Officer. The government proffers that defendant has
       resigned from the Kansas City Fire Department. No objection by the defendant.
(x)    Government proffers further evidence. No objection by the defendant.
(x)    Arguments presented.

Based on the information before the Court, government’s motion for detention is granted. The
Court found reason to believe that no condition or combination of conditions of release would
reasonably assure the safety of any other person or persons and the community. Defendant
ordered detained without bail pending trial. Written detention order to be forthcoming.


PRELIMINARY EXAMINATION

Parties stipulate to the factual contents of the affidavit attached to the complaint as being
The direct testimony of Special Agent Jeffrey M. Brock, ATFE. Probable cause established;
Defendant bound over to U.S. District Court for grand jury action or other proceedings.
Defendant remanded to custody of U.S. Marshals.




         Case 4:18-cr-00309-GAF Document 11 Filed 10/11/18 Page 1 of 1
